Name: Commission Implementing Regulation (EU) No 448/2014 of 2 May 2014 amending Implementing Regulation (EU) No 1035/2011 by updating references to the Annexes to the Chicago Convention Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: international affairs;  transport policy;  United Nations;  air and space transport
 Date Published: nan

 3.5.2014 EN Official Journal of the European Union L 132/53 COMMISSION IMPLEMENTING REGULATION (EU) No 448/2014 of 2 May 2014 amending Implementing Regulation (EU) No 1035/2011 by updating references to the Annexes to the Chicago Convention (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 550/2004 of the European Parliament and of the Council of 10 March 2004 on the provision of air navigation services in the single European sky (the service provision Regulation) (1), and in particular Articles 4, 6 and 7 thereof, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (2), and in particular Article 8b(6) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 1035/2011 (3) establishes implementing rules for the provision of air navigation services. Those implementing rules give effect to the standards and obligations provided for in the Convention on International Civil Aviation, signed in Chicago on 7 December 1944 (the Chicago Convention), in accordance with objectives laid down in Article 1(3) of Regulation (EC) No 549/2004 of the European Parliament and of the Council (4) and Article 2(2)(d) of Regulation (EC) No 216/2008 of the European Parliament and of the Council (5). (2) The International Civil Aviation Organisation (ICAO) has recently amended Annexes 3, 4, 10, 11, 14 and 15 to the Chicago Convention. The amendments of Annexes 3, 4, 10, 11, amendment 11-A of Annex 14 and Annex 15 entered into force on 14 November 2013, whereas amendment 11-B of Annex 14 is due to enter into force on 14 November 2014. (3) As set out in recital 14 of Implementing Regulation (EU) No 1035/2011, pending the full transposition of the relevant standards of the ICAO into Union law, air navigation services should operate in compliance with the relevant ICAO standards. That also applies with respect to the revised standards resulting from the recent amendments of the Annexes to the Chicago Convention. References to the Convention contained in Implementing Regulation (EU) No 1035/2011 should therefore be updated accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Single Sky Committee established by Article 5 of Regulation (EC) No 549/2004, HAS ADOPTED THIS REGULATION: Article 1 The Annexes to Implementing Regulation (EU) No 1035/2011 are amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 May 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 96, 31.3.2004, p. 10. (2) OJ L 79, 19.3.2008, p. 1. (3) Commission Implementing Regulation (EU) No 1035/2011 of 17 October 2011 laying down common requirements for the provision of air navigation services and amending Regulations (EC) No 482/2008 and (EU) No 691/2010 (OJ L 271, 18.10.2011, p. 23). (4) Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (OJ L 96, 31.3.2004, p. 1). (5) Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (OJ L 79, 19.3.2008, p. 1). ANNEX 1. In Annex I, point 2.2.1, the second paragraph is replaced by the following: The information listed in points (a) and (b) shall be consistent with the national or functional airspace block performance plan referred to in Article 11 of Regulation (EC) No 549/2004 and, as far as safety data is concerned, consistent with the State Safety Programme referred to in Standard 3.1.1 of Annex 19 to the Convention on International Civil Aviation, as applicable. 2. In Annex II, point 4, subparagraphs (b) and (c) are replaced by the following: (b) Annex 10 on aeronautical telecommunications, Volume II on communication procedures including those with PANS Status in its sixth edition of October 2001, including all amendments up to and including No 88-A; (c) Annex 11 on air traffic services in its 13th edition of July 2001, including all amendments up to and including No 49 and Implementing Regulation (EU) No 923/2012 (1) as applicable. (1) Commission Implementing Regulation (EU) No 923/2012 of 26 September 2012 laying down the common rules of the air and operational provisions regarding services and procedures in air navigation and amending Implementing Regulation (EU) No 1035/2011 and Regulations (EC) No 1265/2007, (EC) No 1794/2006, (EC) No 730/2006, (EC) No 1033/2006 and (EU) No 255/2010 (OJ L 281, 13.10.2012, p. 1)." 3. In Annex III, Point 2, subparagraphs (a), (b) and (c) are replaced by the following: (a) Without prejudice to Implementing Regulation (EU) No 923/2012, Annex 3 on meteorological services for international air navigation in its 18th edition of July 2013, including all amendments up to and including No 76; (b) Annex 11 on air traffic services in its 13th edition of July 2001, including all amendments up to and including No 49 and Implementing Regulation (EU) No 923/2012 as applicable; (c) Without prejudice to Regulation (EU) No 139/2014 (2) Annex 14 on aerodromes in the following versions: (i) Volume I on aerodrome design and operations in its 6th edition of July 2013, including all amendments up to and including No 11-A and as of 13 November 2014, also including amendment 11-B; (ii) Volume II on heliports in its 4th edition of July 2013, including all amendments up to and including No 5. (2) Commission Regulation (EU) No 139/2014 of 12 February 2014 laying down requirements and administrative procedures related to aerodromes pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 44, 14.2.2014, p. 1)." 4. In Annex IV, point 2, subparagraph (b) is replaced by the following: (b) the following Annexes to the Convention on International Civil Aviation as far as they are relevant for the provision of aeronautical information services in the airspace concerned: (i) Annex 3 on meteorological services for international air navigation in its 18th edition of July 2013, including all amendments up to and including No 76; (ii) Annex 4 on aeronautical charts in its 11th edition of July 2009, including all amendments up to and including No 57; (iii) without prejudice to Regulation (EU) No 73/2010, Annex 15 on aeronautical information series in its 14th edition of July 2013, including all amendments up to and including No 37. 5. In Annex V, point 3, subparagraphs (a) to (e) are replaced by the following: (a) Volume I on radio navigation aids in its 6th edition of July 2006, including all amendments up to and including No 88-A; (b) Volume II on communication procedures including those with PANS status in its 6th edition of October 2001, including all amendments up to and including No 88-A; (c) Volume III on communications systems in its 2nd edition of July 2007 including all amendments up to and including No 88-A; (d) Volume IV on surveillance radar and collision avoidance systems in its 4th edition of July 2007, including all amendments up to and including No 88-A; (e) Volume V on aeronautical radio frequency spectrum utilisation in its 3rd edition of July 2013, including all amendments up to and including No 88-A.